Gill, J.
This action was brought by plaintiffs against the defendant for a balance due for building a schoolhouse. Process was served by delivering a copy of the petition and summons to the president of the school board of-defendant at his office and place of business in said school district. No appearance was entered by defendant, and at the. return term judgment by default was rendered against it. At the following term, and before a final judgment, a motion to set aside the default, on the ground that there had been no legal service of process, was filed by defendant and by the coui’t overruled. Thereafter another motion, covering the same ground and other alleged reasons, w¿is filed, with an affidavit in support thereof. Plaintiffs filed counter-affidavits, and upon the hearing thereof this motion was overruled.
• After final judgment had in the cause, defendant brings the same here by appeal.
*157I. Defendant’s counsel, for revSrsdl of this'judgment, relies mainly on the contention that service of process on the president of the school board is not such as to give jurisdiction over the defendant. We have examined in detail the various authorities cited by counsel to sustain this position, and hold against said contention. It is true that the school law provides for ho specific manner of service, as is the case with some other corporations; yet it does not follow therefrom that a school district cannot be brought into court to answer the complaints of its creditors. By force of the statute, the school district of Belton had become, on its organization, “ a body corporate,” and in its corporate name may sue and be sued, etc. R. S. 1889, sen. 8083. A board of directors is likewise provided for the management of the affairs of said corporation, from which a president or chief officer is selected. This president of the board is plainly the “head officer” of the corporate body, and, in the absence of a statute otherwise providing, there is an implied authority, at common law, in this head officer to receive service of process in a suit against the corporation. Cloud v. Inhabitants of Pierce City, 86 Mo. 357 ; 1 Tidd, Pr. 161; 2 Morawetz on Corp., sec. 979. Without further discussion, then, which we deem unnecessary, we hold, with the circuit court, that legal process was served on the defendant corporation, and it was bound to answer.
II. Admitting, then, legal service, was the lower court in error when it refused to set aside the judgment by default ? It is well understood that the matter of excusing a defaulting defendant, and permitting a defense out of time, rests largely in the discretion of the' trial court. The appellate courts will not interfere except where it manifestly appears that such discretion ■ has been arbitrarily and oppressively exercised. In this case we discover nothing to warrant our interference. It seems, indeed, that this defendant ( as represented by a majority of its directors) did not think it *158just or proper t"o make any defense to the claim of these plaintiffs. Four of the six directors conferred together after service of process on the president, and concluded the claim was a just one, should be paid, and that no defense should be interposed by-the corporation. We see no reason to differ even with the court’s action in this regard.
With the concurrence of the other judges, the judgment of the circuit court is affirmed.